Appeal by the People from an order of the County Court, Dutchess County, dated January 28, 1977, which granted defendant’s motion to suppress certain statements. Order reversed, on the law, motion denied, and case remanded to the County Court for further proceedings not inconsistent herewith. The issue is whether defendant’s statements to the police were properly suppressed on the ground that he *876could not waive his right to counsel in the absence of previously engaged counsel. The hearing on which the present suppression order is based was held before a Judge of the County Court, Orange County. That court also granted defendant’s motion to suppress certain statements made by him that implicated him in an Orange County robbery for which he had been indicted. That order was reversed by this court (People v Tompkins, 57 AD2d 870). The instant indictments in Dutchess County for robbery and burglary stem from defendant’s statements made at the same time as he implicated himself in the Orange County crime. For the reasons stated in the majority decision in the prior appeal, which presented the same issue, on the same facts, established by the identical proof, the order here appealed should also be reversed (People v Tompkins, supra; see, also, People v Coleman, 43 NY2d 222). Latham and Rabin, JJ., concur; Hopkins, J. P., and Margett, J., concur in the result on constraint of the holding in People v Tompkins (57 AD2d 870).